Appeal from a judgment of Livingston County Court (Cicoria, J.), entered June 20, 2000, convicting defendant after a jury trial of promoting prison contraband in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment entered following a jury verdict convicting him of promoting prison contraband in the first degree arising from his possession of a tin can lid (Penal Law § 205.25 [2]). Contrary to defendant’s contention, the conviction is supported by legally sufficient evidence and the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495; see also, People v Medina, 262 AD2d 708, lv denied 93 NY2d 1023; People v Jones, 185 AD2d 470, 471, lv denied 80 NY2d 975). Defendant failed to preserve for our review his contentions concerning County Court’s allegedly inappropriate interference in the examination of witnesses (see, People v Yut Wai Tom, 53 NY2d 44, 55-56) or allegedly erroneous jury charge (see, People v Holland, 279 AD2d 645, 647, lv denied 96 NY2d 801), and we decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). We have reviewed defendant’s remaining contentions and conclude that they are without merit. Present — Wisner, J.P., Hurlbutt, Kehoe and Bums, JJ.